Case: 1:17-md-02804-DAP Doc #: 2621 Filed: 09/19/19 1 of 3. PageID #: 414937




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í111)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,712 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                     Sep 19, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2621 Filed: 09/19/19 2 of 3. PageID #: 414938




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                   MDL No. 2804



                   SCHEDULE CTOí111 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


ILLINOIS NORTHERN

   ILN        1       19í05905      Hestrup v. H.D. Smith, LLC et al Opposed 9/13/19

NEW JERSEY

                                    COUNTY OF OCEAN, NEW JERSEY v. PURDUE
   NJ         3       19í17138      PHARMA L.P. et al Opposed 9/16/19
                                    CITY OF TRENTON, NEW JERSEY v. PURDUE
   NJ         3       19í17155      PHARMA L.P. et al Opposed 9/13/19

NEW YORK EASTERN

                                    Amalgamated Union Local 450íA Welfare Fund v.
  NYE         1       19í04949      Purdue Pharma L.P. et al
                                    Drywall Tapers Insurance Fund v. Purdue Pharma L.P.
  NYE         1       19í04952      et al
                                    NOITU Insurance Trust Fund v. Purdue Pharma L.P. et
  NYE         1       19í04958      al
                                    Local 8Aí28A Welfare Fund v. Purdue Pharma L.P. et
  NYE         1       19í04961      al
                                    Local 22 Health Benefit Fund v. Purdue Pharma L.P. et
  NYE         1       19í04964      al
  NYE         2       19í04891      Allegany County v. Purdue Pharma Lp et al Opposed 9/18/19
                                    Nassau University Medical Center v. Purdue Pharma
  NYE         2       19í04972      L.P. et al
                                    Laborers Local 1298 of Nassau & Suffolk Counties
  NYE         2       19í04976      Welfare Fund v. Purdue Pharma L.P. et al

OKLAHOMA EASTERN

  OKE         6       19í00291      Seminole, City of v. Purdue Pharma, LP et al Opposed 9/18/19

OKLAHOMA NORTHERN

  OKN         4       19í00485      Osage Nation, The v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN
Case: 1:17-md-02804-DAP Doc #: 2621 Filed: 09/19/19 3 of 3. PageID #: 414939


  OKW         5       19í00804      Bethany City of v. Purdue Pharma LP et al Opposed 9/18/19

PENNSYLVANIA EASTERN

                                    IíKARE TREATMENT CENTER, LLC v. PURDUE
   PAE        2       19í03899      PHARMA L.P. et al
                                    CITY OF ALLENTOWN, PENNSYLVANIA v.
   PAE        5       19í03884      AMERISOURCEBERGEN DRUG CORPORATION et
                                    al

PUERTO RICO

   PR         3       19í01814      Municipality of Caguas v. Purdue Pharma Inc. et al
                                    Municipality of Bayamon, Puerto Rico v. Purdue
   PR         3       19í01815      Pharma L.P. et al
                                    Municipality of Arroyo, Puerto Rico v. Purdue Pharma
   PR         3       19í01816      L.P. et al
                                    Municipality of Ceiba, Puerto Rico v. Purdue Pharma
   PR         3       19í01818      L.P. et al
                                    Municipality of Coamo, Puerto Rico v. Purdue Pharma
   PR         3       19í01819      L.P. et al
   PR         3       19í01821      Municipality of Villalba v. Purdue Pharma L.P. et al
                                    Municipality of Catano, Puerto Rico v. Purdue Pharma
   PR         3       19í01824      L.P. et al

TENNESSEE EASTERN

                                    Takoma Regional Hospital et al v. Purdue Pharma L.P.
   TNE        2       19í00157      et al Opposed 9/18/19

TEXAS SOUTHERN
                                                                                  Opposed 9/18/19
   TXS        4       19í03299      County of Williamson v. Walgreens Boots Alliance et al
